Exhibit 10.3

 



Execution Version

April 7, 2016

 

HCAC II, Inc.

c/o Hennessy Capital Acquisition Corp. II

700 Louisiana Street, Suite 900

Houston, TX 77002

Attention: Kevin M. Charlton

 

Project Legend
Amended and Restated Commitment Letter

 

Ladies and Gentlemen:

 

HCAC II, Inc. (“Newco”), a wholly owned subsidiary of Hennessy Capital
Acquisition Corp. II (“Parent”), each formed at the direction of Hennessy
Capital Partners II LLC and/or its affiliates (collectively, “Sponsor” or “you”)
has advised GSO Capital Partners LP (together with its affiliates and funds and
accounts managed or sub-advised by any of them, “GSO”, “Commitment Parties” “we”
or “us”) that you are seeking to acquire (the “Acquisition”), USI Senior
Holdings, Inc. (the “Acquired Business” or “Target”) pursuant to that certain
agreement and plan of merger dated as of April 1, 2016 (the “Acquisition
Agreement”) whereby Newco will merge with and into the Target. The Acquisition,
the entering into and funding of the Term Facility (as defined below), the
Refinancing (as defined below), and the Revolving Credit Facility (as defined
below) and the payment of related fees and expenses are referred to herein
collectively as the “Transactions”, and the date on which the Transactions are
consummated is referred to herein as the “Closing Date”. As mentioned in our
previous conversations, we are excited about this opportunity to provide you
with debt financing for the Transactions as we are already familiar with the
industry and the Acquired Business. Capitalized terms used herein and not
otherwise defined shall have the meaning set forth in the Term Sheets (as
defined below).

 

You have also advised GSO that you intend that:

 

(a)the Sponsor and other investors (collectively with the Sponsor, the
“Investors”) will directly or indirectly contribute to Parent, for further
contribution directly or indirectly to Newco, an aggregate amount of cash equity
(which, in respect of any equity of Parent other than common stock or “qualified
preferred”, shall be on terms reasonably acceptable to the Commitment Parties)
(collectively, the “Equity Contribution”) that represents, together with
rollover equity (which may be cash or non-cash) of (i) the Target held by
management and current investors in the Target or (ii) of the Parent held by
current investors in the Parent, not less than $199,500,000;     (b)the Borrower
(as defined in the Term Facility Term Sheet) will obtain the senior secured
unitranche term facility described in the Summary of Principal Terms and
Conditions attached hereto as Exhibit B (the “Term Facility Term Sheet”, and,
collectively with the Conditions Precedent attached hereto as Exhibit C, the
“Term Sheets”) in an aggregate amount of $100.0 million;

 



 

 

 

(c)the Borrower will use commercially reasonable efforts to obtain a senior
secured asset-based revolving credit facility from a revolving lender selected
by the Borrower and reasonably acceptable to GSO (provided, Wells Fargo Bank,
National Association, is reasonably acceptable to GSO) which shall be subject to
customary intercreditor arrangements set forth in an intercreditor agreement
(the “Intercreditor Agreement”) reasonably satisfactory to the Sponsor, GSO and
the agent under such senior secured asset-based revolving credit facility, in an
aggregate amount up to $25.0 million (or such greater amount as is determined by
the Borrower and reasonably acceptable to GSO) (the “Revolving Credit
Facility”); and

 

(d)all indebtedness of the Company and its subsidiaries under that certain
Revolving Credit and Term Loan Agreement, dated as of May 1, 2015, by and among
SunTrust Bank, United Subcontractors, Inc., USI Intermediate Holdings, Inc. and
Target, shall have been paid in full, and all commitments, security interests
and guaranties in connection therewith shall have been terminated and released
(or arrangements therefor reasonably satisfactory to the Commitment Parties
shall have been made) (the transactions described in this clause (d) are
collectively referred to herein as the “Refinancing”).

 

Immediately after consummating the Transactions, the Borrower and its
subsidiaries will have no outstanding indebtedness except as described above and
except for (i) indebtedness permitted to remain outstanding under the
Acquisition Agreement, (ii) indebtedness permitted to be incurred under the
Acquisition Agreement prior to the Closing Date, and (iii) trade payables,
capital leases and equipment financings that the Borrower and the Commitment
Parties reasonably agree may remain outstanding after the Closing Date (the
indebtedness described in clauses (i) through (iii) above, collectively, the
“Permitted Surviving Debt”).

 

In connection with the foregoing, GSO is pleased to advise you of its commitment
(on behalf of funds and accounts managed or sub-advised by GSO and its
affiliates) to provide the entire principal amount of the Term Facility, upon
the terms and subject to the conditions set forth or referred to in this
commitment letter (the “Commitment”) (including Exhibit A, Exhibit B and Exhibit
C and other attachments hereto, this “Commitment Letter”). This Commitment
Letter amends and restates that certain commitment letter dated April 1, 2016,
among GSO and you.

 

You hereby appoint GSO to act, and GSO (or our designee reasonably acceptable to
you) hereby agrees to act, as the agent, collateral agent, sole bookrunner and
sole lead arranger for the Term Facility on the terms and subject to the
conditions set forth or referred to in this Commitment Letter. GSO (or our
designee reasonably acceptable to you), in such capacities, will perform the
duties and exercise the authority customarily performed and exercised by it in
such roles. You agree that no other titles will be awarded and no compensation
(other than that expressly contemplated by this Commitment Letter) will be paid
in connection with the Term Facility unless you and we shall so agree.

 

From the date hereof until the earliest of:

 

(a) the mutual agreement of the parties hereto not to pursue the execution of
the definitive agreements relating to the Term Facility (“Definitive
Agreements”);

 



2

 

 

(b) the Closing Date; and

 

(c) the Termination Date (as defined below) (or such later date as you and GSO
shall have mutually agreed to extend GSO’s Commitment hereunder),

 

unless you first obtain our approval, you:

 

(i)shall not, and shall cause your affiliates, agents, representatives, counsel,
consultants and advisors and any other person acting on your or their behalf not
to, directly or indirectly solicit, participate in any negotiations or
discussions with or provide or afford access to information to any third party
with respect to, or otherwise effect, facilitate, encourage or accept any offers
for the funding of the Term Facility or any alternative equity or debt financing
arrangements in connection with the Transactions (other than the Equity
Contribution, on terms and in the amount reasonably agreed by GSO, and the
Revolving Credit Facility); and

 

(ii)shall terminate or have terminated prior to the date hereof any written
agreement or arrangement related to the foregoing to which you or your
affiliates are parties, as well as any activities and discussions related to the
foregoing as may be continuing on the date hereof with any party other than GSO
and its representatives.

 

All of the rights of GSO under this paragraph shall remain in full force and
effect notwithstanding the termination of this Commitment Letter or GSO’s
commitments and agreements hereunder.

 

GSO may assign through a syndication process or otherwise, its Commitment in
part to one or more financial institutions or other entities engaged in the
business of holding loans or securities, provided, that (a) such assignments to
banks, financial institutions, funds, accounts and clients managed or
sub-advised by GSO will be permitted without consultation with the Borrower, and
(b) such assignments to banks, financial institutions and funds which are not,
in each case, managed or sub-advised by GSO will be permitted with the prior
written consent (not to be unreasonably withheld, delayed or conditioned) of the
Borrower. You agree to use your commercially reasonable efforts to assist GSO
and cooperate with GSO in such syndication process to such extent as GSO may
reasonably request until 60 days after the Closing Date. Notwithstanding
anything to the contrary contained in this Commitment Letter, neither the
commencement nor completion of a syndication process or compliance with any of
the conditions set forth in this paragraph shall constitute a condition
precedent to the availability and initial funding of the Term Facility on the
Closing Date or at any time thereafter.

 

You hereby represent and covenant that to your knowledge (a) all written factual
information (other than (i) the Projections (as defined below), (ii) other
forward-looking information and (iii) information of a general economic or
industry nature) that has been or will be made available to GSO by or on behalf
of you or any of your representatives in connection with the transactions
contemplated hereby (the “Information”), when taken as a whole, does not or will
not, when

 



3

 

 

furnished, contain any untrue statement of material fact or omit to state a
material fact necessary in order to make the statements contained therein not
materially misleading in light of the circumstances under which such statements
are made (after giving effect to all supplements and updates thereto from time
to time) and (b) the projections, when taken as a whole, with respect to the
Borrower and its subsidiaries (the “Projections”) that have been or will be made
available to GSO by or on behalf of you or any of your representatives in
connection with the transactions contemplated hereby have been or will be
prepared in good faith based upon assumptions believed by you to be reasonable
at the time furnished to GSO (it being recognized by the Commitment Parties that
such Projections are not to be viewed as facts and are subject to significant
uncertainties and contingencies many of which are beyond your control, that no
assurance can be given that any particular financial projections will be
realized, that actual results may differ from projected results and that such
differences may be material). You agree that if at any time prior to the closing
of the Transactions any of the representations in the preceding sentence would
be incorrect in any material respect if the Information and Projections were
being furnished, and such representations were being made, at such time, then
you will use commercially reasonable efforts to promptly supplement the
Information and the Projections so that such representations will be correct in
all material respects under those circumstances, provided, that any such
supplementation shall cure any breach of such representations. You understand
that in syndicating the Commitment we may use and rely on the Information and
Projections without independent verification thereof.

 

As consideration for the commitments and agreements of the Commitment Parties
under the Commitment Letter with respect to the Term Facility, you agree to pay
(or cause to be paid) to GSO, for the account of each Commitment Party, the fee
based compensation described in the separate Fee Letter dated the date hereof
and delivered herewith (the “Fee Letter”) on the terms and subject to the
conditions expressly set forth therein.

 

Each of the parties hereto agrees that this Commitment Letter is a binding and
enforceable agreement with respect to the subject matter contained herein
(including an obligation to negotiate in good faith); it being acknowledged and
agreed that the commitments of the Commitment Parties hereunder to fund the Term
Facility on the Closing Date are subject only to the applicable express
conditions set forth in Exhibit C hereto (the “Funding Conditions”), and upon
satisfaction (or waiver by the Commitment Parties) of the Funding Conditions,
the funding of Term Facility shall occur; it being understood and agreed that
there are no other conditions (implied or otherwise) to the commitments
hereunder, including compliance with the terms of the Commitment Letter, and the
Term Facility Documentation.

 

Notwithstanding anything in this Commitment Letter, the Fee Letter, the Term
Facility Documentation or any other letter agreement or other undertaking
concerning the financing of the Transactions to the contrary but subject to the
conditions precedent in Exhibit C, (i) the only representations and warranties
the making and accuracy of which shall be a condition precedent to the funding
under the Term Facility on the Closing Date shall be (A) such of the
representations and warranties made by or on behalf of the Target and its
subsidiaries in the Acquisition Agreement as are material to the interests of
the Commitment Parties, but only to the extent that you have (or your applicable
affiliate has) the right, pursuant to the Acquisition Agreement, to terminate
your (or its) obligations under the Acquisition Agreement to consummate the
Acquisition (or the right not to consummate the Acquisition pursuant to the

 



4

 

 

Acquisition Agreement) as a result of a breach of such representations and
warranties (the “Specified Acquisition Agreement Representations”) and (B) the
Specified Representations (as defined below) and (ii) the terms of the Term
Facility Documentation and the Closing Deliverables shall be in a form such that
they do not impair the funding under the Term Facility on the Closing Date if
the conditions expressly set forth in Exhibit C hereto are satisfied (or waived
by the Commitment Parties) (it being understood that, to the extent any security
interest in any Collateral is not or cannot be provided (other than a security
interest that can be created by the execution and delivery of a security
agreement) and/or perfected (other than (A) a lien on Collateral that may be
perfected by the filing of a financing statement under the Uniform Commercial
Code (“UCC”) or (B) a pledge of the equity interests of the Borrower and its
material wholly-owned U.S. subsidiaries (solely to the extent required in the
Term Facility Term Sheet) with respect to which a lien may be perfected upon
closing by the delivery of a stock or equivalent certificate (other than those
stock or equivalent certificates of subsidiaries of the Company not provided to
you after your use of commercially reasonable efforts to obtain such stock or
equivalent certificates)) to the extent required under the Term Sheets on the
Closing Date after your use of commercially reasonable efforts to do so without
undue burden or expense, then the provision and/or perfection of security
interests in such Collateral shall not constitute a condition precedent to the
availability and funding of the Term Facility on the Closing Date, but shall be
required to be provided and/or perfected within 90 days after the Closing Date
(subject to extensions agreed to by GSO)). For purposes hereof, “Specified
Representations” means the representations and warranties set forth in the Term
Facility Documentation relating to corporate or other organizational existence,
power and authority (as to execution, delivery and performance of the Term
Facility Documentation) of the Borrower and the Guarantors, the due
authorization, execution, delivery, enforceability and non-contravention of the
Term Facility Documentation with the governing documents of the Borrower and
Guarantors, solvency as of the Closing Date (after giving effect to the
Transactions) of the Parent and its subsidiaries on a consolidated basis (such
representation and warranty to be consistent with the solvency certificate in
the form set forth in Annex I attached to Exhibit C hereto), Federal Reserve
margin regulations, the Investment Company Act, the PATRIOT Act, OFAC or the
Foreign Corrupt Practices Act and other anti-terrorism laws (including the use
of proceeds of the Term Facility not violating such laws), and the creation,
validity and perfection of security interests in the Collateral (subject to
permitted liens as set forth in the Term Facility Documentation and the
limitations set forth in the preceding sentence and the Term Sheets). This
paragraph and the provisions contained herein shall be referred to as the
“Certain Funds Provision”.

 

You agree to indemnify and hold harmless GSO as set forth in Exhibit A hereto,
the terms of which are incorporated herein in their entirety.

 

This Commitment Letter and our commitments and undertakings hereunder shall not
be assignable by you (except by you to one or more of your affiliates that is a
domestic “shell” company controlled, directly or indirectly, by the Sponsor to
effect the consummation of the Acquisition prior to or substantially
concurrently with (and to the Target substantially concurrently with) the
consummation of the closing of the Acquisition) without our prior written
consent (and any attempted assignment without such consent shall be null and
void), is intended to be solely for the benefit of the parties hereto

 



5

 

 

(and Indemnified Parties), is not intended to confer any benefits upon, or
create any rights in favor of, any person other than the parties hereto (and
Indemnified Parties) and is not intended to create a fiduciary relationship
between the parties hereto. Any and all obligations of, and services to be
provided by, GSO hereunder (including, without limitation, its Commitment) may
be performed and any and all rights of GSO hereunder may be exercised by or
through any of its affiliates or branches having the ability to perform GSO’s
obligations hereunder. This Commitment Letter may not be amended or any
provision hereof waived or modified except by an instrument in writing signed by
us and you. This Commitment Letter may be executed in any number of
counterparts, each of which shall be an original and all of which, when taken
together, shall constitute one agreement. Delivery of an executed counterpart of
a signature page of this Commitment Letter by facsimile transmission shall be
effective as delivery of a manually executed counterpart hereof. This Commitment
Letter supersedes all prior understandings, whether written or oral, between us
with respect to the Term Facility. This Commitment Letter shall be governed by,
and construed in accordance with, the laws of the state of New York.

 

Each of the parties hereto hereby irrevocably and unconditionally (a) submits,
for itself and its property, to the exclusive jurisdiction of any New York State
court or Federal court of the United States of America sitting in New York City,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Commitment Letter, the Fee Letter or the transactions
contemplated hereby or thereby, or for recognition or enforcement of any
judgment, and agrees that all claims in respect of any such action or proceeding
may be heard and determined in such New York State court or, to the extent
permitted by law, in such Federal court, (b) waives, to the fullest extent it
may legally and effectively do so, any objection which it may now or hereafter
have to the laying of venue of any suit, action or proceeding arising out of or
relating to this Commitment Letter or the transactions contemplated hereby or
thereby in any New York State court or in any such Federal court and (c) waives,
to the fullest extent permitted by law, the defense of an inconvenient forum to
the maintenance of such action or proceeding in any such court, provided, that,
notwithstanding the preceding sentence and the governing law provisions of this
Commitment Letter, it is understood and agreed that (x) the interpretation of
the definition of “Material Adverse Effect” (and whether or not a Material
Adverse Effect has occurred), (y) the determination of the accuracy of any
Specified Acquisition Agreement Representation and whether as a result of any
inaccuracy thereof you or your applicable affiliate has the right to terminate
your or their obligations under the Acquisition Agreement or to decline to
consummate the Acquisition and (z) the determination of whether the Acquisition
has been consummated in accordance with the terms of the Acquisition Agreement
and, in any case, claims or disputes arising out of any such interpretation or
determination or any aspect thereof, in each case, shall be governed by, and
construed and interpreted in accordance with, the laws of the State of Delaware,
regardless of the laws that might otherwise govern under applicable principles
of conflicts of laws thereof.

 

This Commitment Letter is delivered to you on the understanding that neither
this Commitment Letter nor any of its respective terms or substance, nor the
activities of GSO or you pursuant hereto, shall be disclosed, directly or
indirectly by GSO or you, to any other person except (a) to their respective
officers, directors, employees, attorneys, accountants and advisors on a
confidential and need-to-know basis, (b) pursuant to the order of any court or
administrative agency or otherwise as required by applicable law, regulation,
compulsory legal process or as requested by a governmental authority (in which
case each of GSO and you agrees to inform the other promptly thereof), (c) in
connection with the exercise of any remedy or enforcement of any

 



6

 

 

right under this Commitment Letter, (d) in connection with any syndication or
other marketing materials in connection with the Term Facility and (e) in any
proxy statement or similar public filing related to the Acquisition or in
connection with any public filing requirement; provided that you may disclose
this Commitment Letter and the contents hereof to the sellers and the Target,
its subsidiaries and their respective officers, directors, employees, attorneys,
accountants and advisors on a confidential and need-to-know basis; provided
further that nothing herein shall prevent GSO or its affiliates who are
providing services hereunder from disclosing any such information (i) upon the
request or demand of any regulatory authority (including any self-regulatory
authority) having jurisdiction over GSO or any of its affiliates (in which case
GSO or such affiliate agrees to inform you promptly, unless GSO or such
affiliate is prohibited by applicable law from so informing you, or except in
connection with any request as part of a regulatory examination or audit), (ii)
to the extent that such information becomes publicly available other than by
reason of disclosure by GSO or any of its affiliates in violation of this
paragraph, (iii) to the extent that such information is received by GSO or its
affiliates from a third party that is not, to GSO or such affiliate’s knowledge,
subject to confidentiality obligations to you, the Company, the Borrower or the
Sponsor, (iv) to the extent that such information is independently developed by
GSO or its affiliates, in each case, so long as not based on information
obtained in a manner that would otherwise violate this provision, (v) to GSO’s
affiliates (including funds managed, advised or sub-advised by GSO) and its and
their officers, directors, employees, legal counsel, independent auditors, fund
advisors, other experts, advisors or agents, GSO’s current or prospective
funding sources and other persons authorized by GSO to organize, present or
disseminate such information, or (vi) with your prior written consent.
Notwithstanding the foregoing, GSO may publicize in its marketing materials that
GSO acted as arranger and lender in connection with the Term Facility (which may
include the reproduction of the Borrower’s and the Acquired Business’ logo).

 

EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY OR ON BEHALF OF ANY PARTY
RELATED TO OR ARISING OUT OF THE ACQUISITION, THIS COMMITMENT LETTER OR THE
PERFORMANCE OF SERVICES CONTEMPLATED HEREUNDER.

 

GSO hereby notifies you that pursuant to the requirements of the USA PATRIOT
Act, Title III of Pub. L. 107-56 (signed into law October 26, 2001) (the
“PATRIOT Act”), GSO and any other lender under the Term Facility may be required
to obtain, verify and record information that identifies you and/or the
Borrower, which information includes the name, address, tax identification
number and other information regarding you and/or the Borrower that will allow
GSO or such lender under the Term Facility to identify the Borrower in
accordance with the PATRIOT Act. This notice is given in accordance with the
requirements of the PATRIOT Act and is effective as to GSO and any other lender
under the Term Facility.

 

You acknowledge that GSO and its respective affiliates may be providing debt
financing, equity capital or other services (including financial advisory
services) to other companies in respect of which you may have conflicting
interests. Neither we nor any of our affiliates will use confidential
information obtained from you by virtue of the transactions contemplated by this
Commitment Letter or our other relationships with you in connection with the
performance by us of services for other companies, and we will not furnish any
such information to other

 



7

 

 

companies. You also acknowledge that neither we nor any of our affiliates has
any obligation to use in connection with the transactions contemplated by this
Commitment Letter, or to furnish to you, confidential information obtained by us
from other companies.

 

If the foregoing correctly sets forth our agreement, please indicate your
acceptance of the terms of this Commitment Letter by returning to us executed
counterparts hereof not later than 5:00 p.m., New York City time, on April 8,
2016. GSO’s Commitment hereunder and its agreements contained herein will expire
at such time in the event that we have not received such executed counterparts
in accordance with the immediately preceding sentence. This Commitment Letter
and GSO’s Commitment hereunder and its agreements contained herein will
terminate at the earlier of: (a) the closing of the Term Facility; (b) the
closing of the Transactions without the use of the financing proposed hereunder;
(c) the date of termination of the Acquisition Agreement by you or with your
written consent, in each case, prior to the closing of the Acquisition; or (d)
in the event that the initial borrowing in respect of the Term Facility does not
occur on or before August 19, 2016 (the “Termination Date”), unless we shall, in
our sole discretion, agree to an extension; provided, that any rights of GSO
that survive termination shall continue in full force and effect for purposes of
clarity. Notwithstanding any term or provision hereof to the contrary, all of
the rights and obligations of GSO and you hereunder in respect of governing law,
submission to jurisdiction, indemnification, confidentiality, exclusivity, and
syndication shall remain in full force and effect regardless of whether
definitive financing documentation shall be executed and delivered and
notwithstanding the termination of this Commitment Letter or GSO’s commitments
and agreements hereunder.

 

[Remainder of this page intentionally left blank]

 



8

 

 

The Commitment Parties are pleased to have been given the opportunity to assist
you in connection with the financing for the Acquisition.

 



  Very truly yours,       GSO CAPITAL PARTNERS LP         By

/s/ Marisa Beeney

    Name: Marisa Beeney     Title: Authorized Signatory

 



[SIGNATURE PAGE TO COMMITMENT LETTER]



 

 

 



Accepted and agreed to as of   the date first above written:       HCAC II, Inc.
        By /s/ Daniel J. Hennessy     Name: Daniel J. Hennessy     Title:
Chairman and Chief Executive Officer  

 



[SIGNATURE PAGE TO COMMITMENT LETTER]

 

 

 

EXHIBIT A

 

INDEMNIFICATION PROVISIONS

 

Unless otherwise defined, terms used herein shall have the meanings assigned
thereto in the commitment letter dated today’s date (the “Commitment Letter”)
(such term and each other capitalized term used but not defined herein having
the meaning assigned in the Commitment Letter).

 

In accordance with the Commitment Letter, if the Closing Date occurs, you (the
“Indemnitor”) shall pay promptly (and in any event within thirty (30) days)
following receipt of the relevant invoice (including customary backup
documentation in reasonable detail supporting such invoice) for all of GSO’s
reasonable and documented out-of-pocket fees, costs and expenses (including,
without limitation, all reasonable and documented out-of-pocket costs and
expenses arising in connection with the syndication of the Term Facility and any
due diligence investigation performed by GSO, and the reasonable and documented
out-of-pocket fees and expenses of special counsel to GSO and also of, without
limitation, any local legal counsel as shall be reasonably necessary following
consultation with you in connection with the transactions contemplated hereby)
arising in connection with the negotiation, preparation, execution, delivery or
administration of the Commitment Letter and the definitive documentation for the
Transactions.

 

In addition, the Indemnitor hereby indemnifies and holds harmless all
Indemnified Parties (as defined below) from and against all Liabilities (as
defined below). “Indemnified Party” shall mean GSO, the other holders of the
Term Facility, each affiliate of any of the foregoing and the respective
directors, officers, agents and employees of each of the foregoing, and each
other person controlling any of the foregoing within the meaning of either
Section 15 of the Securities Act of 1933, as amended, or Section 20 of the
Securities Exchange Act of 1934, as amended. “Liabilities” shall mean any and
all losses, claims, damages, liabilities or other costs or expenses to which an
Indemnified Party may become subject which arise out of or are related to or
result from any transaction, action or proceeding connected with the
Transactions or the other matters described or referred to in the Commitment
Letter; provided that Liabilities shall not include any losses, claims, damages,
liabilities or other costs or expenses which result from (i) the gross
negligence, bad faith or willful misconduct of an Indemnified Party or which
result from a claim brought as a result of the breach by such Indemnified Party
of its obligations under any documents executed in connection with the Term
Facility or (ii) any dispute solely among the Indemnified Parties and/or their
related parties and not arising out of any act or omission of you, any of your
or its subsidiaries or the Sponsor (other than any proceeding against any
commitment Party solely in its capacity or in fulfilling its role as an Agent or
Lead Arranger or similar role under the Term Facility). In addition to the
foregoing, the Indemnitor agrees to reimburse each Indemnified Party promptly
(and in any event within thirty (30) days) following written demand therefor
(together with customary backup documentation in reasonable detail supporting
such reimbursement request; provided nothing herein shall require the furnishing
of or access to any information, materials or documents subject to
attorney-client privilege) for all reasonable and documented out-of-pocket legal
or other expenses incurred in connection with investigating, defending or
participating in any action or other proceeding relating to any Liabilities
(whether or not such Indemnified Party is a party to any such action or
proceeding).

 

In no event shall you or the Borrower have any liability to any Indemnified
Party for any consequential or punitive damages, except for any such
consequential or punitive damages included in any third party claim in
connection with which such Indemnified Person is entitled to indemnification. If
any Indemnified Party is entitled to indemnification under this Exhibit A with
respect to any action or proceeding brought by a third party that is also
brought against you, you shall be entitled to assume the defense of any such
action or proceeding with counsel reasonably satisfactory to the Indemnified
Party. Upon assumption by you of the defense of any such action or proceeding,
the Indemnified Party shall

 



A-1

 

EXHIBIT A

 

have the right to participate in such action or proceeding and to retain its own
counsel but you shall not be liable for any legal expenses of other counsel
subsequently incurred by such Indemnified Party in connection with the defense
thereof unless (i) you have agreed to pay such fees and expenses, (ii) you shall
have failed to employ counsel reasonably satisfactory to the Indemnified Party
in a timely manner, or (iii) the Indemnified Party shall have been advised by
counsel that there are actual or potential conflicting interests between you and
the Indemnified Party, including situations in which there are one or more legal
defenses available to the Indemnified Party that are different from or
additional to those available to you. You shall not consent to the terms of any
compromise or settlement of any action defended by you in accordance with the
foregoing without the prior consent of the Indemnified Party (other than any
such compromise or settlement exclusively requiring payment of money by you).

 

The following shall hereinafter be referred to as the “SPAC Provision”.
Reference is made to the final prospectus of Hennessy Capital Acquisition Corp.
II (the “SPAC”), filed with the Securities and Exchange Commission and dated
July 22, 2015 (File No. 333-205152) (the “Prospectus”). GSO warrants and
represents that it has read the Prospectus and understands that the SPAC has
established a trust account containing the proceeds of its initial public
offering (the “IPO”) and from certain private placements occurring
simultaneously with the IPO (collectively, with interest accrued from time to
time thereon, the “Trust Fund”) initially in an amount of $199,599,000 for the
benefit of the SPAC’s public stockholders (“Public Stockholders”) and certain
parties (including the underwriters of the IPO) and that, except for a portion
of the interest earned on the amounts held in the Trust Fund, the SPAC may
disburse monies from the Trust Fund only: (i) to the Public Stockholders in the
event they elect to redeem the shares of common stock of the SPAC in connection
with the consummation of the SPAC’s initial business combination (as such term
is used in the Prospectus) (“Business Combination”), (ii) to the Public
Stockholders if the SPAC fails to consummate a Business Combination within 24
months from the closing of the IPO, (iii) any amounts necessary to pay any taxes
and for working capital purposes or (iv) to the SPAC after or concurrently with
the consummation of a Business Combination. For and in consideration of the SPAC
entering into discussions with GSO regarding a potential business relationship
(which may include a Business Combination), and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, GSO
hereby agrees it does not now and shall not at any time hereafter have any
right, title, interest or claim of any kind in or to any monies in the Trust
Fund or distributions therefrom, or make any claim against, the Trust Fund,
regardless of whether such claim arises as a result of, in connection with or
relating in any way to, any proposed or actual business relationship between the
SPAC and GSO, this Commitment Letter or any other matter, and regardless of
whether such claim arises based on contract, tort, equity or any other theory of
legal liability (any and all such claims are collectively referred to hereafter
as the “Claims”). GSO hereby irrevocably waives any Claims it may have against
the Trust Fund (including any distributions therefrom) now or in the future as a
result of, or arising out of, any negotiations, contracts or agreements with the
SPAC and will not seek recourse against the Trust Fund (including any
distributions therefrom) for any reason whatsoever (including, without
limitation, for an alleged breach of this Commitment Letter). GSO agrees and
acknowledges that such irrevocable waiver is material to this Commitment Letter
and the Transactions described herein and specifically relied upon by the SPAC
to induce it to enter into the Transactions or other matters described or
referred to in this Commitment Letter, and GSO further intends and understands
such waiver to be valid, binding and enforceable under applicable law. To the
extent GSO commences any action or proceeding based upon, in connection with,
relating to or arising out of any matter relating to the SPAC, which proceeding
seeks, in whole or in part, monetary relief against the SPAC, GSO hereby
acknowledges and agrees that its sole remedy shall be against funds held outside
of the Trust Fund and that such claim shall not permit GSO (or any party
claiming on GSO’s behalf or in lieu of GSO) to have any claim against the Trust
Fund (including any distributions therefrom) or any amounts contained therein.
In the event GSO commences any action or proceeding based upon, in connection
with, relating to or arising out of any matter relating to the SPAC, which
proceeding seeks, in whole or in part, relief against the Trust Fund (including
any distributions therefrom) or the Public Stockholders, whether in the

 



A-2

 

EXHIBIT A

 

form of money damages or injunctive relief, the SPAC shall be entitled to
recover from GSO the associated legal fees and costs in connection with any such
action, in the event the SPAC prevails in such action or proceeding.

 



A-3

 

EXHIBIT B

 

Project Legend
$100.0 Million Term Facility
Summary of Principal Terms and Conditions1



Borrower: Initially, Target (as successor by merger to Newco), and immediately
following the Closing Date, United Subcontractors, Inc. (“USI”, the “Company”,
or the “Borrower”).     Lenders Banks, financial institutions, funds, accounts
and clients managed or sub-advised by GSO (the “Term Lenders”)     Term Facility
Administrative Agent: An entity acceptable to GSO and the Borrower will act as
sole and exclusive administrative agent (in such capacity, the “Term Facility
Administrative Agent”) and collateral agent for the Term Lenders holding any
Term Loans (as defined below), and will perform the duties customarily
associated with such roles.     Term Facility: A term loan unitranche facility
in an aggregate principal amount of up to $100.0 million; provided, at GSO’s
option, such facility may consist of (x)  a first lien, “first-out” senior
secured term loan facility (the “First-Out Term Facility”; the loans thereunder
the “First-Out Term Loans”) in U.S. dollars in an aggregate principal amount to
be determined and (y) a first lien, “second-out” senior secured term loan
facility (the “Second-Out Term Facility” (and, together with the First-Out Term
Facility, the “Term Facility”); the loans thereunder, the “Second-Out Term
Loans” (and, together with the First-Out Term Loans, the “Term Loans”) in U.S.
dollars in an aggregate principal amount of to be determined.     Revolving
Credit Facility The Revolving Credit Facility in an amount of $25.0 million
provided by a revolving lender selected by the Borrower and reasonably
acceptable to GSO. No more than $5 million (not including any amounts drawn or
utilized to cash collateralize or otherwise backstop outstanding letters of
credit) of the Revolving Credit Facility shall be drawn on the Closing Date.    
Incremental Facilities: The Borrower shall have the right to increase the
commitments to the Term Loan (the “Incremental Term Loans”) in an aggregate
amount up to $25.0 million (the “Incremental Facility”) at any time on or before
the final maturity date of the Term Facility, provided that (i) GSO shall have
the first right to provide the Incremental Facility, (ii) no commitment of any
Lender shall be

 

 

 



1 All capitalized terms used but not defined herein have the meanings given to
them in the Commitment Letter to which this Term Sheet is attached, including
the Exhibits thereto. In the event any such capitalized term is subject to
multiple and differing definitions, the appropriate meaning thereof in this
Exhibit shall be determined by reference to the context in which it is used.



A-4

 

EXHIBIT B

 

increased without the consent of such Lender, (iii) the Borrower shall satisfy
the conditions precedent for extensions of credit set forth below, (iv) the
Borrower will be in pro forma compliance with all financial covenants, (v) the
Incremental Term Loan shall be on terms consistent with the Term Loan (and
subject to GSO’s prior review), except that (x) that the final maturity date for
the Incremental Term Loan may be later than the Term Loan, (y) the weighted
average life to maturity of any Incremental Term Loan may be longer than the
weighted average life to maturity of the Term Loan and (z) the all-in pricing
(including interest rate and upfront fees (equated to an increase in interest
rates based on an assumed 4-year average life to maturity in a manner as
determined by GSO) applicable to the Incremental Term Loan will not be more than
0.50% higher than the corresponding all-in pricing (determined on the same
basis) applicable to the Term Loan, unless the interest rate margin with respect
to the Term Facility is increased by an amount equal to the difference between
the all-in pricing with respect to the Incremental Term Loan and the all-in
pricing on the Term Facility minus 0.50%. The Incremental Facility shall become
part of the Term Facility.

 

To the extent the proceeds of any Incremental Facility are intended to be
applied to finance an acquisition that is permitted under the Term Facility
Documentation, the availability thereof shall be subject to customary “SunGard”
or “certain funds” conditionality provisions.

 

Each credit extension under an Incremental Facility made after the Closing Date
will be subject to conditions customary for transactions of this type,
including, without limitation, accuracy of all representations and warranties;
absence of any default or event of default; absence of any event that could
reasonably be expected to have a material adverse effect; receipt of borrowing
request and such other documents, certificates, information or legal opinions as
the Administrative Agent or the Required Lenders shall have reasonably
requested.

    Purpose:

The proceeds of the Term Facility will be used by the Borrower on the Closing
Date, together with the proceeds of the Equity Contribution, solely to pay the
consideration for the Acquisition, for the Refinancing, for the payment of any
close-out fees in connection with the termination of hedging obligations, if
any, of the Company and its subsidiaries (including accrued and unpaid interest
and applicable premiums), to consummate the Transactions and to pay fees, costs
and expenses related to the Transactions and for other general corporate
purposes.

    Availability: The Term Facility will be available in a single drawing on the
  Closing Date.  Amounts borrowed under the Term Facility that   are repaid or
prepaid may not be reborrowed.         Interest Rates and Fees:

Adjusted LIBOR plus 10.00% per annum cash interest, payable quarterly.

 

“Adjusted LIBOR” is the London interbank offered rate for U.S. dollars,

 



B-1

 

EXHIBIT B

 

adjusted for customary Eurodollar reserve requirements, if any, and subject to a
floor of 1.00%.

 

The Borrower may elect interest periods of 1, 2, 3 or 6 months (or, if agreed by
all relevant Term Lenders, 12 months or a shorter period).

 

Calculation of interest shall be on the basis of the actual days elapsed in a
year of 360 days and interest shall be payable at the end of each interest
period and, in any event, at least every 3 months.

Default Rate: If any event of default has occurred and is continuing, the then
otherwise applicable rate of interest shall be increased by 2% per
annum.  Default interest shall be payable on demand.     Final Maturity and
Amortization:

The Term Facility will mature on the date that is five years after the Closing
Date.

 

The Second-Out Term Facility will not amortize. The First-Out Term Facility
shall amortize at a rate to be determined and customary for transactions of this
type.

 

Guarantors: Guaranteed by all of the Company’s wholly owned domestic
subsidiaries and any parent holding companies of the Borrower (the “Guarantors”,
and together with the Borrower, the “Loan Parties”).       Security: All
obligations under the Term Facility will be secured by a first priority
perfected security interest in and lien on all real and personal property of the
Loan Parties (subject to a customary excluded property construct to be agreed),
including, without limitation, all equipment, general intangibles, goods,
documents, contracts, trademarks, patents, copyrights, intercompany obligations,
stock (including stock (and other ownership interests in) of each Loan Party
(other than the stock of Parent) and all proceeds and products thereof; provided
that only 65% of the stock of (or other ownership interests in) controlled
foreign corporations will be required to be pledged if the pledge of a greater
percentage would  result in material adverse tax consequences) and membership
interests, securities, notes, and all real estate owned or leased (provided,
leasehold mortgages shall not be required for those leases listed on Schedule
3.07(b) of the Acquisition Agreement as in effect as of the date hereof) by the
Loan Parties (but excluding cash, accounts receivable, books and records,
chattel paper, deposit accounts (and all cash, checks and other negotiable
instruments, funds and other evidences of payment held therein), securities
accounts and operating accounts, inventory, and all other working capital assets
and all documents, instruments, and general intangibles related to any of the
foregoing of the Loan Parties’ now owned and hereafter acquired, and all
proceeds and products thereof, the “Revolving Facility Priority

 



B-2

 

EXHIBIT B

 

  Collateral”), together with a pledge of all stock of the Loan Parties, and a
second priority perfected security interest in and lien on the Revolving
Facility Priority Collateral  (collectively, the “Collateral”).    

Ranking

The Term Facility shall rank pari passu to the Revolving Credit Facility and
senior in right of payment to all other existing and future indebtedness of the
Company.

    Mandatory Prepayments:

Subject to the Intercreditor Agreement, the Borrower shall be required to make
an offer to prepay the Loans in an amount equal to 100% of the net cash proceeds
from equity or debt issuances or the sale or disposition of assets, insurance
and condemnation proceeds and other extraordinary payments (in each case with
exceptions to be agreed).

 

The Borrower shall be required to make an offer prepay the Loans in an amount
equal to 75% of excess cash flow (EBITDA, less capital expenditures, cash taxes,
scheduled debt service and any cash investments made in connection with future
acquisitions) on an annual basis as additional payments of principal (subject to
step downs to be agreed upon).

 

In the event of a Change of Control (to be defined), the Borrower will be
required to make an offer to prepay amounts outstanding under the Term Loan at
the then applicable optional prepayment premium (plus accrued and unpaid
interest).

    Voluntary Prepayments: Voluntary prepayments of borrowings will be permitted
at any time on or prior to the second anniversary of the Closing Date subject to
customary notice requirements and to payment of a customary make-whole amount
(at a make-whole price equal to the present value at such prepayment date of (i)
the applicable prepayment premium on the first day after the second anniversary
of the Closing Date (the “First Call Date”) (expressed in percentage of
principal amount as set forth across from “Year 3” in the table below under
“Prepayment Premiums”, i.e., 3.00%), plus (ii) all required remaining scheduled
interest payments due on such Term Loan to and excluding the First Call Date,
computed using a discount rate equal to the sum of 50 basis points plus the
yield on U.S. Treasuries of a maturity comparable to the life remaining on such
Term Loan).  Voluntary prepayments of borrowings will be permitted at any time
following the second anniversary of the Closing Date (subject to customary
notice requirements), without premium or penalty (except as provided below),
subject to reimbursement of the Term Lenders’ redeployment costs prior to the
last day of the relevant interest period.  Voluntary prepayments shall be in
minimum principal amounts consistent with the Term Facility Documentation
Principles. All

 

B-3

 



EXHIBIT B

 

  voluntary prepayments of the Term Facility (and/or any other facility, class
or tranche of Term Loans, as determined by the Borrower in its sole discretion)
will be applied to the remaining amortization payments under the Term Facility
(and/or such other facility, class or tranche of Term Loans, as determined by
the Borrower in its sole discretion) as directed by the Borrower (and absent
such direction, in direct order of maturity thereof.     Prepayment Premiums:
Voluntary prepayments of the Term Loans, in whole or in part, after the second
anniversary of the Closing Date shall be accompanied by a prepayment premium
calculated on the principal amount so prepaid in accordance with the table set
forth below:

 



  Term Loan Year Applicable Prepayment Premium   Year 3 3.00%   Year 4 1.00%  
Year 5 None

 

Term Facility Documentation: The definitive documentation for the Term Facility
(the “Term Facility Documentation”) shall be consistent with this Term Sheet and
customary for transactions of this type and shall be negotiated in good faith by
the Borrower and the Commitment Parties so that the Term Facility Documentation,
giving effect to the Certain Funds Provision, is finalized as promptly as
practicable after the acceptance of the Commitment Letter (the “Term Facility
Documentation Principles”).     Representations and Warranties: Limited to the
following: representations and warranties as to due organization and
qualification, good standing, power and authority; location of chief executive
officer; organizational identification number; subsidiaries; due authorization,
execution, delivery and enforceability; governmental and third party consents
and approvals; no conflicts; no violation of law, regulation, judgments,
organizational documents or agreements, and no creation of liens; binding
obligations; accuracy of financial statements and no material adverse change; no
litigation; commercial tort claims; environmental matters;  compliance with laws
(including SPAC-related) and material agreements; not an investment company or
subject to regulation restricting the transactions; tax matters; margin
regulations; use of proceeds; employee benefits and ERISA; ownership of
assets;  insurance; intellectual property and licenses; accuracy of
disclosure;  employment matters and absence of labor disputes; identification of
subsidiaries; solvency; indebtedness; deposit accounts and securities accounts;
parent as holding company; acquisition documents; collateral matters; material
agreements; Patriot Act; OFAC and FCPA compliance; and government contracts.    
  Conditions Precedent Subject to the Certain Funds Provision, the borrowings
under the Term Facility on the Closing Date will be subject solely to the
applicable

 



B-4

 

EXHIBIT B

 

to Borrowing: conditions precedent set forth in Exhibit C to the Commitment
Letter.     Covenants:

Limited to the following (with customary qualifications and mutually agreeable
exceptions (including, without limitation, permitted business acquisitions and
the ability to incur additional debt in connection therewith) to negative
covenants):

 

(a)          Reporting Covenants - Delivery of annual unqualified audited
financial statements, budgets and forecasts; quarterly and monthly unaudited
financial statements; quarterly compliance certificates; quarterly management
discussion and analysis with financial statements; and customary notifications,
including, without limitation, notice of any default.

 

(b)          Affirmative Covenants - Maintenance of existence, property,
insurance and material intellectual property; compliance with laws; regulatory
matters; environmental; disclosure updates and customary notifications;
formation of subsidiaries; conduct of business; payment of taxes and other
obligations; books and records; inspection and audit rights; lender calls;
lender meetings; use of proceeds; margin regulations; deposit accounts;
additional guarantors and collateral; cash management; employee benefits;
compliance with ERISA; and further assurances.

 

(c)          Negative Covenants - Restrictions on indebtedness; liens; mergers,
consolidations and acquisitions; disposal of assets; engaging in business other
than current business and those reasonably related thereto; fundamental changes;
amendments; change of control; investments; redemptions (including stock
purchases), dividends, and payments on junior capital (including an absolute
prohibition on all payments of fixed cash dividends in respect of “qualified
preferred” stock); affiliate transactions; use of proceeds; Parent as holding
company; covenants limiting dividends or loans made from subsidiaries to the
Borrower or on the ability of the Borrower or any subsidiary to grant liens;
sale/leaseback transactions; limitation on issuance of equity interests (subject
to the SPAC structure); speculative hedging; amendments to organizational
documents and material agreements; restrictive agreements; change in fiscal year
or accounting practices; and operating leases.

 

(d)          Financial Covenant - Maintenance of a maximum total leverage ratio
(total debt/EBITDA) (with levels and definitions to be determined (including the
ability to make such calculation net of an amount to be agreed of
(i) unrestricted cash and cash equivalents and (ii) cash and cash equivalents
restricted in favor of the Agent) and adjustments to be made to give pro forma

 



B-5

 

EXHIBIT B

 

                effect to the Acquisition).     Board Observation Rights: GSO
will have the right to elect one observer (the “Observer”) to the Company’s
Board of Directors. The Observer will be entitled to attend all Board of
Directors meetings and receive all materials distributed to the Board of
Directors, but shall have no voting rights.     Events of Default: Limited to
the following (with customary notice and cure periods): payment default; breach
of representations in any material respect; breach of covenants and
non-performance of obligations; cross-default to material indebtedness;
cross-default to the Revolving Credit Facility; cross-acceleration to other
material debt; bankruptcy or insolvency; any restraint against the conduct of
all or a material portion of business affairs; ERISA; material judgments; change
in control; termination or invalidity of guaranty or security documents;
impairment of security; employee benefits; actual or asserted invalidity or
unenforceability of any Term Facility Documentation or liens securing
obligations under any Term Facility Documentation; and defaults under other loan
documents.     Voting:

Amendments and waivers of the Term Facility Documentation will require the
approval of Term Lenders holding more than 50% of the aggregate principal amount
of the loans under the Term Facility (the “Required Term Lenders”), except that
(a) the consent of each Term Lender directly affected thereby shall be required
with respect to (i) reductions of principal, interest or fees (but not a waiver
of the default rate), (ii) extensions of final scheduled maturity or the due
date of any scheduled interest or fee payment and (iii) changes in voting
thresholds and (b) the consent of 100% of all affected Term Lenders shall be
required with respect to releases of all or substantially all Guarantors or all
or substantially all of the Collateral (other than in connection with permitted
asset sales). The Term Facility Documentation will contain customary protections
for the Term Facility Administrative Agent and the ability of the Term Lenders
to remove the Term Facility Administrative Agent.

 

Modifications to provisions requiring pro rata payments or sharing of payments
shall only require approval of the Term Lenders and non-pro rata distributions
will be permitted in connection with “amend and extend” transactions as
permitted by the Term Facility Documentation.

 

In addition, if the Term Facility Administrative Agent and the Borrower shall
have jointly identified an obvious error or any error or omission of a technical
nature in the Term Facility Documentation, then the Term Facility Administrative
Agent and the Borrower shall be permitted to

   



B-6

 

EXHIBIT B

 

  amend such provision without any further action or consent of any other party.
    Cost and Yield Protection:

The Term Facility Documentation shall contain customary provisions (a)
protecting the Term Lenders against increased costs or loss of yield resulting
from changes in reserve, capital adequacy and other requirements of law and from
the imposition of or changes in certain withholding or other taxes (it being
understood that the Dodd Frank Wall Street Reform and Consumer Protection Act
and Basel III and all regulations, interpretations and directives thereunder
shall be deemed to be a change in law if, and only if, it is the Term Lender’s
general policy or practice to demand compensation in similar circumstances under
comparable provisions of other financing agreements) and (b) indemnifying the
Term Lenders for “breakage costs” incurred in connection with, among other
things, any prepayment of a LIBOR borrowing on a day prior to the last day of an
interest period with respect thereto, it being understood that the gross-up
obligations shall not apply to U.S. federal withholding taxes imposed by
Sections 1471 through 1474 of the Internal Revenue Code as of the Closing Date
(and any amended or successor provisions to the extent substantively comparable
thereto) and any regulations promulgated thereunder or guidance issued pursuant
thereto including any intergovernmental agreements.

 

Assignments and Participations:

The Term Lenders will be permitted to assign (other than to natural persons)
Term Loans with the consent of the Borrower (not to be unreasonably withheld or
delayed); provided that (x) the investment objective or history of any
prospective lender or its affiliates shall be a reasonable basis for the
Borrower to withhold consent and (y) no consent of the Borrower shall be
required if such assignment is made (i) to a Permitted Assignee (defined below)
or (ii) after the occurrence and during the continuance of a payment or
bankruptcy event of default. The Borrower will be deemed to have consented to
any assignment of a Term Loan to which it has not objected within 5 business
days after receipt of a request for consent to such assignment. All assignments
(other than assignments to another Term Lender or an affiliate or approved fund
of a Term Lender) will require the consent of the Term Facility Administrative
Agent, not to be unreasonably withheld, conditioned or delayed. Each assignment
will be in an amount of an integral multiple of $1.0 million or, if less, all of
such Term Lender’s remaining loans of the applicable class. Assignments will be
by novation. An assignment fee in the amount of $3,500 shall be paid by the
respective assignor or assignee to the Term Facility Administrative Agent.
Pledges of loans shall be permitted. “Permitted Assignee” shall mean a proposed
assignee who is either (a) an affiliate or approved fund of a Term Lender
(including GSO affiliates or funds and accounts managed or sub-advised by GSO),
(b) an entity which exists under the

 



B-7

 

EXHIBIT B

 

  laws of the United States, any state thereof, the District of Columbia or any
foreign jurisdiction as: (i) a bank, savings institution, trust company,
national banking association, savings and loan association, investment bank, or
commercial credit corporation, (ii) an insurance company, (iii) a public
employees’ pension or retirement system, or any other governmental agency
supervising the investment of public funds, or (iv) a pension, pension plan,
retirement, or profit-sharing, or commingled trust or fund for which any bank,
trust company, national banking association or investment adviser or pension
fund advisory firm registered under the Investment Advisers Act of 1940, as
amended, is acting as trustee or agent, or (c) a nationally recognized
investment fund, investment company, money management firm corporation, limited
liability company, limited partnership or general partnership; (d) a certain
qualified trust institutions; or (e) an entity substantially similar to any of
the foregoing that is regularly engaged in the business of making or owning
commercial loans or holding interests therein.      

The Term Lenders will be permitted to sell participations in loans and
commitments without consent being required, subject to customary limitations.
Voting rights of participants shall be limited to matters in respect of (a)
reductions of principal, interest or fees, (b) extensions of final maturity or
the due date of any amortization, interest or fee payment, (c) releases of the
guarantees of all or substantially all Guarantors or all or substantially all of
the Collateral, and (d) changes in voting threshold. Participants will have
customary rights with respect to yield protection and increased costs.

 

The Term Facility Documentation will contain customary provisions allowing the
Borrower to replace a Term Lender in connection with amendments and waivers
requiring the consent of all Term Lenders or of all Term Lenders directly and
adversely affected thereby (so long as the Required Term Lenders have approved
the amendment or waiver), increased costs, taxes, etc.

 

Expenses and Indemnification:

If the Closing Date occurs, the Borrower shall pay (a) all reasonable and
documented out-of-pocket expenses of GSO and the Term Facility Administrative
Agent (within 10 business days after a written demand therefor, together with
backup documentation supporting such reimbursement request) associated with the
preparation, execution, delivery and administration of the Term Facility
Documentation and any amendment or waiver with respect thereto (but limited, in
the case of legal

 



B-8

 

EXHIBIT B

 

 

fees and expenses, to the reasonable and documented fees, disbursements and
other charges of one counsel to GSO and one counsel to the Term Facility
Administrative Agent); (b) all reasonable and documented out-of-pocket expenses
of the Term Facility Administrative Agent and the Term Lenders, together with
backup documentation supporting such reimbursement request (but limited, in the
case of legal fees and expenses, to the reasonable and documented out-of-pocket
fees, disbursements and other charges of one counsel to the Term Facility
Administrative Agent and one counsel to the Term Lenders, and, if necessary, of
one local counsel to the Term Facility Administrative Agent and the Term Lenders
taken as a whole in any relevant jurisdiction and additional counsel for each
group of similarly situated parties in the event of a conflict of interest) in
connection with the enforcement of the Term Facility Documentation or protection
of rights thereunder; and (c) customary annual fees associated with the
administration of the Term Facility by the Term Facility Administrative Agent.

 

Subject to the SPAC Provision, the Sponsor, the other Investors, you (or any of
your or their subsidiaries or affiliates) or the Borrower (or any of its
subsidiaries or affiliates) will indemnify and hold harmless the Agent, each
Term Lender and their respective affiliates and their partners, directors,
officers, employees, agents and advisors from and against all losses, claims,
damages, liabilities and expenses arising out of or relating to the Term
Facility, the transactions in connection therewith or the Borrower’s use of loan
proceeds, including, without limitation, reasonable and documented out-of-pocket
attorney’s fees, expenses and settlement costs. This indemnification shall
survive and continue for the benefit of all such persons and entities.

    Equity Co-Invest:

GSO shall have the option to invest in the common stock of the Parent at a price
of $10 per share in an amount to be mutually agreed upon (the “Equity
Co-Invest”).

 

Governing Law and Forum: New York; provided, that, notwithstanding the governing
law provisions of the Term Facility Documentation, it is understood and agreed
that (a) the interpretation of the definition of “Material Adverse Effect” (and
whether or not a Material Adverse Effect has occurred), (b) the determination of
the accuracy of any Specified Acquisition Agreement Representation and whether
as a result of any inaccuracy thereof either the Borrower or its applicable
affiliate has the right to terminate its obligations under the Acquisition
Agreement or to decline to consummate the Acquisition and (c) the determination
of whether the Acquisition has been consummated in accordance with the terms of
the Acquisition Agreement and, in any case, claims or disputes arising out of
any such interpretation or determination or any aspect thereof shall, in each
case, be governed by, and construed in accordance with, the laws of the State of
Delaware, regardless of the laws that might otherwise govern under applicable
principles of conflicts of laws thereof.     Counsel to GSO and Term Lenders:
King & Spalding LLP.

 



B-9

 

EXHIBIT C

 

Project Legend
$100.0 Million Term Facility

Conditions Precedent2

 

Except as otherwise set forth below, subject in all respects to the Certain
Funds Provision, the borrowing under the Term Facility shall be subject to the
satisfaction (or waiver by the Commitment Parties) of the following conditions
precedent:

 

1. Except as contemplated by the Acquisition Agreement, since December 31, 2015,
no Material Adverse Effect (as defined in the Acquisition Agreement as in effect
on the date hereof, as used herein for clarity, a “Material Adverse Effect”)
shall have occurred that would excuse Parent or Newco from their obligation to
consummate the Acquisition under the Acquisition Agreement.

 

2. The Acquisition shall have been consummated, or shall be consummated
substantially concurrently with the initial borrowing under the Term Facility in
accordance with the Acquisition Agreement. The Acquisition Agreement shall not
have been amended or waived, and no consents shall have been given with respect
thereto, in any material respect by you or your subsidiaries in a manner
materially adverse to the Commitment Parties (in each case, in their capacity as
such) without the consent of such Commitment Party (such consent not to be
unreasonably withheld, conditioned or delayed based on the interests of such
Commitment Party in its capacity as such); provided that (a) any amendment,
waiver or consent that results in (i) a reduction in the amount of consideration
required to consummate the Acquisition shall be deemed not to be materially
adverse to the Commitment Parties so long as any such reduction shall be applied
(x) first to reduce the amount of the Equity Contribution by up to $40,000,000
and (y) after giving effect to the application of the reduction of the amount of
consideration in clause (x) above, as follows: (1) 50% to reduce the Term
Facility and (2) 50% to reduce the Equity Contribution (b) the granting of any
consent under the Acquisition Agreement that is not materially adverse to the
interests of the Commitment Parties shall not otherwise constitute an amendment
or waiver and (c) any change to the definition of “Material Adverse Effect” in
the Acquisition Agreement shall be deemed materially adverse to the Commitment
Parties.

 

3. The Equity Contribution and the Equity Co-Invest (provided GSO elects to
exercise such right) shall have been consummated, or shall be consummated
substantially concurrently with the borrowing under the Term Facility, in at
least the amount set forth in the Commitment Letter (as such amount may be
modified pursuant to paragraph 2 above); provided that if the Company enters
into any subscription agreements, backstop agreements, warrant agreements,
registration rights agreements, conversion agreements, lock-up agreements, or
any other similar agreements respecting the Company’s capital structure in
connection with the Equity Contribution or the Transactions, such agreements
shall be on terms and conditions reasonably satisfactory to GSO; provided
further, GSO shall be reasonably satisfied with the final capital structure of
the Company on the Closing Date (provided, GSO acknowledges that

 



 



2 All capitalized terms used but not defined herein have the meanings given to
them in the Commitment Letter to which this Exhibit is attached, including the
other Exhibits thereto. In the event any such capitalized term is subject to
multiple and differing definitions, the appropriate meaning thereof in this
Exhibit shall be determined by reference to the context in which it is used.



C-1

 

EXHIBIT C

 

the capital structure of the Company contemplated in the Acquisition Agreement
(as in effect on the date hereof) is reasonably satisfactory to GSO). The
Refinancing shall have been consummated, or shall be consummated substantially
concurrently with the initial borrowing under the Term Facility.

 

4. The Commitment Parties shall have received (a) audited consolidated balance
sheets and related statements of operations, shareholders’ equity and cash flows
of the Company for the fiscal years ended December 31, 2015 and December 31,
2014, (b) unaudited consolidated balance sheets and related consolidated
statements of operations and cash flows of the Company for each subsequent
fiscal quarter (other than the fourth fiscal quarter) ended at least 45 days
prior to the Closing Date, (c) unaudited consolidated balance sheets and related
consolidated statements of operations and cash flows of the Company for the two
months ended immediately prior to the Closing Date, and (d) satisfactory
projections with respect to the Borrower and its subsidiaries for the period
from fiscal year 2016 through fiscal year 2020 (it being acknowledged that the
projections delivered to the Commitment Parties on February 23, 2016 are
satisfactory).

 

5. (i) The execution and delivery by the Borrower and each Guarantor of the Term
Facility Documentation to which it is a party, which shall be in accordance with
the terms of the Commitment Letter, the Term Sheets and the Term Facility
Documentation Principles and (ii) delivery to the Commitment Parties of (a)
customary legal opinions, (b) customary evidence of authority, (c) customary
officer’s certificates, (d) good standing certificates (to the extent
applicable) in the respective jurisdictions of organization of the Borrower and
the Guarantors, (e) customary borrowing requests and (f) a solvency certificate,
substantially in the form set forth in Annex I attached to this Exhibit C, from
the chief financial officer or chief accounting officer or other officer with
equivalent duties of the Parent, in each case, as applicable, in accordance with
the Term Facility Documentation Principles (the deliverables set forth in
clauses (a) through (f), collectively the “Closing Deliverables”).

 

6. All documents and instruments, in each case, as applicable, in accordance
with the Term Facility Documentation Principles and subject to the Certain Funds
Provision, required to perfect the Term Facility Administrative Agent’s security
interests in the Collateral shall have been executed and delivered and, if
applicable, be in proper form for filing.

 

7. The Term Facility Administrative Agent shall have received, at least five (5)
Business Days prior to the Closing Date, all documentation and other information
about the Borrower and the Guarantors required under applicable “know your
customer” and anti-money laundering rules and regulations, including the PATRIOT
Act, that has been requested in writing at least ten (10) Business Days prior to
the Closing Date.

 

8. You shall have paid (or caused to be paid) all fees and expenses due to the
Commitment Parties under the Commitment Letter and Fee Letter and required to be
paid on the Closing Date, to the extent invoiced at least three business days
prior to the Closing Date (except as otherwise reasonably agreed by the
Borrower).

 

9. The Specified Acquisition Agreement Representations shall be true and correct
to the extent required by the Certain Funds Provision and the Specified
Representations shall be

 



C-2

 

EXHIBIT C

 

true and correct in all material respects (except in the case of any Specified
Representation which expressly relates to a given date or period, such
representation and warranty shall be true and correct in all material respects
as of the respective date or for the respective period, as the case may be);
provided, that to the extent that any of the Specified Representations are
qualified by or subject to a “material adverse effect”, “material adverse
change” or similar term or qualification, the definition thereof shall be the
definition of “Material Adverse Effect” (as defined in the Acquisition
Agreement) for purposes of any such representations and warranties made or
deemed made on, or as of, the Closing Date (or any date prior thereto).

 

10. Satisfactory evidence that (i) the ratio of consolidated total debt to pro
forma LTM Adjusted EBITDA (as mutually agreed upon) of Borrower and its
subsidiaries measured as of the Acquisition Agreement execution date does not
exceed 2.5 to 1.0 after giving effect to all Transactions contemplated hereunder
and (ii) the Company’s LTM Adjusted EBITDA (as mutually agreed upon) for the
last twelve months prior to the Closing Date is not less than $40.0 million.

 



C-3

 

ANNEX I to
EXHIBIT C

 

FORM OF SOLVENCY CERTIFICATE

 

SOLVENCY CERTIFICATE

of

[PARENT]

AND ITS SUBSIDIARIES

 

Pursuant to the Credit Agreement3, the undersigned hereby certifies, solely in
such undersigned’s capacity as [chief financial officer] [chief accounting
officer] [specify other officer with equivalent duties] of the Parent, and not
individually, as follows:

 

I am generally familiar with the businesses and assets of the Parent and its
Subsidiaries4, taken as a whole, and am duly authorized to executed this
Solvency Certificate on behalf of the Parent pursuant to the Credit Agreement.
As of the date hereof, after giving effect to the consummation of the
Transactions, including the making of the Term Loans under the Credit Agreement,
on the date hereof, and after giving effect to the application of the proceeds
of such Indebtedness:

 

a.The fair value of the assets of the Parent and its Subsidiaries, on a
consolidated basis, exceeds, on a consolidated basis, their debts and
liabilities, subordinated, contingent or otherwise;

 

b.The present fair saleable value of the property of the Parent and its
Subsidiaries, on a consolidated basis, is greater than the amount that will be
required to pay the probable liability, on a consolidated basis, of their debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured;

 

c.The Parent and its Subsidiaries, on a consolidated basis, are able to pay
their debts and liabilities, subordinated, contingent or otherwise, as such
liabilities become absolute and matured; and

 

d.The Parent and its Subsidiaries, on a consolidated basis, are not engaged in,
and are not about to engage in, business for which they have unreasonably small
capital.

 

For purposes of this Certificate, the amount of any contingent liability at any
time shall be computed as the amount that would reasonably be expected to become
an actual and matured liability. Capitalized terms used but not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement.

 

[Signature Page Follows]

 

 



3 Credit Agreement to be defined.

4 “Subsidiaries” to be defined.



 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate in such
undersigned’s capacity as [chief financial officer] [chief accounting officer]
[specify other officer with equivalent duties] of the Parent, on behalf of the
Parent, and not individually, as of the date first stated above.

 





  [PARENT]         By:     Name:     Title:  

 

 



 

 